DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-09-2021 has been entered. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, 11 and 14-16 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20170053488A hereinafter Ahn in view of WO 2018/080071 A1 [English equivalent US 2019/0334157) hereinafter Seok, KR 10-20160025990A hereinafter Choi and U.S. Pre-Grant Publication No. 2015/0072204 hereinafter Kwon. 
Regarding Claim 1, Ahn teaches an electrode assembly [120] comprising: an anode (first electrode) [121]; a cathode (second electrode) [123]; and a separator [122] disposed between the anode and the cathode, wherein the anode [121] comprises a current collector [121a], an active material layer [121b] disposed on the current collector, and protection layer (protective tape) [125] disposed on the other surface of the current collector (paragraphs 44-55; see annotated figure 11 shown below). 


    PNG
    media_image1.png
    255
    720
    media_image1.png
    Greyscale


However, Seok teaches an electrode for a lithium secondary battery (paragraph 22), wherein the electrode comprises a current collector layer [31], a functional layer [32], and an active material layer [33] (see figure 1, paragraph 23), and wherein the functional layer comprises a polymer material having molecular weight of 200 to 50,000 (paragraph 25). Therefore, it would have been obvious to one of ordinary skill in the art to form a functional (protection) layer on the current collector layer that includes a polymer material having molecular weight of 200 to 50,000 before the effective filing date of the claimed invention because Seok discloses that such modification can improve stability of the lithium secondary battery (paragraph 25). 
Ahn does not specifically disclose “when rolling is performed” as claimed, however, Choi teaches a method for manufacturing an electrode assembly, the method comprising: applying a slurry to one surface of a current collector; rolling the electrode with a pair of press-rollers; and laminating the rolled electrode to be disposed on the electrode assembly (paragraphs 10-16; see figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art to use such method before the effective filing date of the claimed invention because Choi discloses that such configuration can form an electrode assembly with improved safety and performance (paragraph 1). 
The combination teaches an electrode and method for forming the electrode that comprises applying a slurry to one surface of a current collector and laminating a protection 
However, Kown teaches an electrode assembly which is formed by press-deforming the electrode body (paragraphs 75, 80). Therefore, it would have been obvious to one of ordinary skill in the art to use such press-deforming method to offset deformation of the slurry before the effective filing date of the claimed invention because Kwon discloses that such configuration can form an electrode assembly with improved safety and performance (paragraphs 75, 80). 
Regarding Claim 3, Ahn teaches the protection layer (protective tape) [125] is polyester (PET) tape having an electrical insulation (paragraph 53). 
Regarding Claim 5-6, Ahn teaches an electrode assembly [120] comprising: an anode (first electrode) [121]; a cathode (second electrode) [123]; and a separator [122] disposed between the anode and the cathode, wherein the anode [121] or cathode [123] comprises a current collector [121a, 123a], an active material layer [121b, 123b] disposed on the current collector, and the protection layer (protective tape) [124 or 125] is disposed on the other surface of the current collector (paragraphs 44-55; see annotated figure 11 above). 
Regarding Claims 11 and 16, Ahn teaches an electrode assembly [120] comprising: an anode (first electrode) [121]; a cathode (second electrode) [123]; and a separator [122] disposed between the anode and the cathode, wherein the anode [121] comprises a current collector [121a], an active material layer [121b] disposed on the current collector, and protection layer (protective tape) [125] disposed on the other surface of the current collector 

    PNG
    media_image1.png
    255
    720
    media_image1.png
    Greyscale

Ahn further teaches that the protection layer (protective tape) [125] is polyester (PET) tape but does not specify that the polymer material has a molecular weight equal to or greater than 10,000. 
However, Seok teaches an electrode for a lithium secondary battery (paragraph 22), wherein the electrode comprises a current collector layer [31], a functional layer [32], and an active material layer [33] (see figure 1, paragraph 23), and wherein the functional layer comprises a polymer material having molecular weight of 200 to 50,000 (paragraph 25). Therefore, it would have been obvious to one of ordinary skill in the art to form a functional (protection) layer on the current collector layer that includes a polymer material having molecular weight of 200 to 50,000 before the effective filing date of the claimed invention because Seok discloses that such modification can improve stability of the lithium secondary battery (paragraph 25). 
Ahn does not specifically disclose “when rolling is performed” as claimed, however, Choi teaches a method for manufacturing an electrode assembly, the method comprising: applying a 
The combination teaches an electrode and method for forming the electrode that comprises applying a slurry to one surface of a current collector and laminating a protection layer on the other surface of the current collector to form an electrode; and then rolling the electrode with a pair of press-rollers as described above, as such it would be reasonable to conclude that the protection layer is deformed to offset deformation of the slurry when rolling is performed.
Regarding Claims 14-15, Ahn teaches the protection layer (protective tape) [125] is polyester (PET) tape having an electrical insulation and it would be reasonable to conclude that the protection layer having such molecular and electrical insulation as described above would suppress a warpage of the electrode (paragraph 53). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-20170053488A hereinafter Ahn in view of WO 2018/080071 A1 [English equivalent US 2019/0334157) hereinafter Seok, KR 10-20160025990A hereinafter Choi and U.S. Pre-Grant Publication No. 2006/0127773 hereinafter Kawakami and U.S. Pre-Grant Publication No. 2015/0072204 hereinafter Kwon. 

Ahn further teaches that the protection layer (protective tape) [125] is polyester (PET) tape but does not specify that the polymer material has a molecular weight equal to or greater than 10,000. 
However, Seok teaches an electrode for a lithium secondary battery (paragraph 22), wherein the electrode comprises a current collector layer [31], a functional layer [32], and an active material layer [33] (see figure 1, paragraph 23), and wherein the functional layer comprises a polymer material having molecular weight of 200 to 50,000 (paragraph 25). Therefore, it would have been obvious to one of ordinary skill in the art to form a functional (protection) layer on the current collector layer that includes a polymer material having molecular weight of 200 to 50,000 before the effective filing date of the claimed invention because Seok discloses that such modification can improve stability of the lithium secondary battery (paragraph 25). 

The combination teaches an electrode and method for forming the electrode that comprises applying a slurry to one surface of a current collector and laminating a protection layer on the other surface of the current collector to form an electrode; and then rolling the electrode with a pair of press-rollers as described above, but does not specifically disclose that the protection layer is deformed to offset deformation of the slurry by the rolling process. 
However, Kown teaches an electrode assembly which is formed by press-deforming the electrode body (paragraphs 75, 80). Therefore, it would have been obvious to one of ordinary skill in the art to use such press-deforming method to offset deformation of the slurry before the effective filing date of the claimed invention because Kwon discloses that such configuration can form an electrode assembly with improved safety and performance (paragraphs 75, 80). 
In addition, Kawakami teaches an electrode for a lithium secondary battery that comprises a buffer layer on the current collector, wherein the buffer layer comprises a polymer material (paragraph 27, 58) and as such suppresses deformation of the current collector when 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729